Citation Nr: 1016792	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in pertinent part, denied 
service connection for PTSD.  

The Board remanded the case to the RO for further development 
in November 2008.  Development has been completed and the 
case is once again before the Board for review.

After the issuance of a February 2010 Supplemental Statement 
of the Case (SSOC), the Veteran submitted a March 2010 
statement in support of his claim along with photocopies of 
several pages from a diary he kept in service.  The evidence 
was submitted within 30 days of the issuance of the SSOC, and 
the Veteran waived RO consideration of the new evidence.  The 
Veteran's representative filed April 2010 post-remand brief 
after reviewing the additional evidence.  The evidence 
submitted by the Veteran and arguments presented by his 
representative have been considered by the Board. 


FINDING OF FACT

The Veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  The Veteran's 
claimed stressor is adequately supported by objective 
evidence of record.  The Veteran has depression secondary to 
PTSD.


CONCLUSION OF LAW

PTSD with depression was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In March 2004 and December 2008 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  The 
December 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective VCAA notice in a 
December 2008.  The RO readjudicated the case in a February 
2010 supplemental statement of the case (SSOC).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, and VA 
examinations have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded VA 
examinations in August 2004 and January 2010.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on a review of 
the claims folder and medical records contained therein; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints, 
symptoms, and identified PTSD stressors; include a 
comprehensive psychiatric examination, and provide a clear 
opinion along with reasons and bases for the opinion 
rendered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  Evidence denoting 
participation in combat includes award of decorations such as 
the Combat Action Ribbon, Combat Infantryman Badge (CIB), 
Purple Heart Medal, and decorations such as the Bronze Star 
Medal that have been awarded with a Combat "V" device.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The Veteran's Form DD 214 shows that he received the National 
Defense Service Medal, the Vietnam Service Metal, and the 
Vietnam Campaign Medal.  The veteran's DD 214 does not 
reflect the receipt of medals normally associated with 
participation in combat.  The Veteran's Form DD 214 and 
personnel records show that he served as a field artillery 
crewman and cannoneer with Battery A, 5th Howitzer Battalion 
27th Artillery and the Battery C, 6th Battalion 9th Artillery 
while stationed in Vietnam.  Personnel records show that the 
Veteran participated in the Vietnam Counter Offensive Phase 
II.  The Board notes that presence in a combat zone, without 
more, is insufficient to establish that the Veteran engaged 
in combat with the enemy.  See VAOPGCPREC 12-99; Zarycki v. 
Brown, 6 Vet. App. at 91 (mere presence in a combat zone is 
not sufficient to establish combat service).  Although the 
Veteran's DD 214 and personnel records indicate that the 
Veteran may have been involved in combat, they do not confirm 
that he was a combat veteran.  Therefore, the record must 
contain objective evidence which corroborates the Veteran's 
identified stressors.  

The Veteran has identified several combat-related and 
noncombat-related stressors in various lay statements and 
during his VA examinations.  The Veteran reported that he was 
with the 105th Mobile Artillery Unit and he reported that it 
was common for the artillery units to come under mortar fire 
as well as small arms fire.  The Veteran indicated that he 
kept a diary while in service, though his wife had destroyed 
much of this.  The Veteran reported that on February 22, 
1967, while his unit was near the town of Tuhi Wah, he 
remembered that the Vietcong came into town that evening and 
killed the police chief and beheaded his wife; he reported 
seeing the woman's head on the hood of a Jeep.  In September 
21, 1967, the Veteran was near the town of Song Cau, 
providing fire support for South Korean allies.  He 
remembered witnessing South Korean torture of prisoners.  The 
Veteran witnessed a man named Captain Kelly, involved in the 
artillery unit, setting homes of local people on fire.  The 
Veteran indicated that on March 10, 1967, his artillery unit 
was supporting South Korean allies.  He indicated that the 
Vietcong repeatedly took town people and tortured them.  He 
recounted witnessing a prisoner thrown out of a helicopter 
and seeing a Vietcong prisoner who had lost his legs.  In a 
later December 2008 statement, the Veteran identified an 
additional stressor while he was with the 155th Artillery 
unit, in support of "Rock Infantry" or "Korean Tiger 
Unit."  He stated that Korean soldiers in this unit held 300 
Vietcong prisoners in an old church and tortured them day and 
night.  He indicated that he did not participate in this but 
it never left his mind.  

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to a psychiatric disorder in 
service.  

The Veteran has been seen at the VA mental health clinic with 
a primary diagnosis of PTSD since 2005.  (See VA treatment 
records dated from 2005 to 2009).  The Veteran was treated 
with medication and therapy.  Private treatment records from 
the Veteran's primary care physician, Dr. P.S., also note a 
diagnosis of PTSD.  The earliest diagnosis of PTSD of record 
was the diagnosis rendered at the time of the Veteran's 
August 2004 VA examination.

The August 2004 VA psychiatric examination included a 
detailed report of the Veteran's pre-military and post 
military history and included a detailed description of the 
Veteran's in-service stressors.  The Veteran indicated that 
he had kept a diary while in service.  He was able to provide 
specific dates for his identified stressors.  The details 
pertaining to these stressors have been discussed above.  The 
VA examiner stated that the Veteran reported several 
traumatic situations and ongoing exposure to mortar attack 
and gunfire.  The examiner stated that the traumatic stress 
based on all of these would be high.  Prior to service, the 
only traumatic event for the Veteran was a car accident which 
occurred immediately after he was drafted.  The Veteran did 
not report any post-military traumatic events.  A 
comprehensive psychiatric examination was completed.  This 
included a mental status examination.  The VA examiner 
provided an in-depth discussion of the Veteran's PTSD 
symptomatology.  He diagnosed the Veteran with PTSD, 
indicating that he had met the DSM-IV stressor criteria.  He 
stated that the Veteran had witnessed several stressful 
situations that involved actual death and serious injury, 
responding with feelings of fear, helplessness, and horror.  
The Veteran was also diagnosed with adjustment disorder with 
depressed mood.  Although the Veteran's adjustment disorder 
was found by the VA examiner to be related to the Veteran's 
decreased physical functioning and time off from work, the 
examiner felt that these problems set the Veteran up to have 
more of a recurrence of his PTSD symptoms.  

A May 2007 letter from the Veteran's VA psychiatrist shows 
that the Veteran was seen at VA Mental Health Services for 
symptoms related to PTSD since April 2005.  The Veteran's 
symptoms had worsened since the deterioration in his physical 
health, which previously allowed suppression of the PTSD 
symptomatology for many years by his maintaining a busy 
schedule.  The Veteran had difficulty with side effects from 
medication; therefore his symptoms were relatively unchecked.  
The VA psychiatrist stated that due to long-distance travel 
to any VA facility, as well as his natural reluctance, the 
Veteran had not been participating in group therapy.  

The Board remanded the Veteran's case for verification of the 
Veteran's reported stressors, noting that not all of the 
Veteran's identified stressful events were subject to the 
type of verification given in unit histories.  U.S. Army and 
Joint Services Records Research Center (JSRRC) was not able 
to verify the specific incident described by the Veteran, 
which occurred near the town of Tuhi Wah on February 22, 
1967.  However, they found that Battery A, 5th Battalion, 27th 
Artillery received a total of 15 mortar rounds on February 1, 
1967.  JSRRC also confirmed that on February 25, 1967, 
Battery A fired three Will Adjust Missions resulting in 
Vietcong and North Vietnamese Army personal killed in action, 
with buildings and bunkers being destroyed. 

The Veteran was afforded an additional VA examination in 
January 2010 to determine if his PTSD was related to any 
verified stressors.  The claims file and the Veteran's 
medical records were discussed and reviewed by the VA 
examiner.  The Veteran was interviewed and a psychiatric 
examination was completed.  This included a mental status 
examination.  During examination, the Veteran discussed a few 
of his stressors including the incident involving Captain 
Kelly, and the torture of Vietcong prisoners held in an old 
church.  The VA examiner specifically asked the Veteran about 
Will Adjust Missions occurring in February 1967, but the 
Veteran had no specific recall of this event.  He explained 
the meaning of a "Will Adjust" fire mission, stating that 
"we did that all the time," however, the Veteran was not 
able to give further details with respect to the February 25, 
1967 Will Adjust Missions.  The Veteran's PTSD symptoms were 
identified and discussed in detail.  The VA examiner found 
that the Veteran met the DSM-IV criterion for PTSD.  The VA 
examiner noted that the Veteran had no specific recall of 
Will Adjust Missions occurring in February 1967, and found 
that the Veteran's PTSD was not related to this verified 
stressor.   Nonetheless, he found that the Veteran's other 
reported stressors were of sufficient intensity to cause PTSD 
and were appropriate according to the DSM-IV.  

Using the DSM-IV criteria, based on the Veteran's self- 
reported stressors; the VA examiner indicated that the 
Veteran met the full criteria for PTSD.  The Veteran was 
noted to have moderate depressed mood, which the VA examiner 
found was more likely than not associated with his military 
trauma.  The examiner stated that some of the Veteran's 
depressed mood may be due to mild, seemingly chronic 
difficulty adjusting effectively to retired life.  The VA 
examiner stated that although the Veteran reported being 
injured in a car accident prior to active military service, 
it was unlikely that this rendered him vulnerable to 
developing PTSD.  The examiner concluded that the Veteran's 
PTSD symptoms were more likely than not associate with the 
Veteran's self-reported (unverified) traumatic stress 
exposure during military service. 

As noted above, in a March 2010 statement, the Veteran 
indicated that he kept a daily diary of his years in Vietnam 
from 1967 to 1968.  He attached photocopies of several pages 
from his diary.  The Board notes that some of the excerpts 
from the diary are illegible.  The Veteran's diary shows that 
on February 1, 1967, the Veteran wrote about being exposed to 
a mortar attack.  He also indicated that they received 
machine gun fire from Vietcong during the mortar attack.  It 
appears that in February 19, 1967, that the Veteran wrote 
about receiving sniper fire while on the road, possibly 
during a fire mission.  The Veteran also documented several 
other ambushes and attacks.  His diary also included 
information unrelated to his stressors.  The Board notes that 
on February 25, 1967, at the time of the Will Adjust Missions 
verified by the JSRRC, the Veteran's diary excerpt shows only 
that he was playing football and that he wrote two letters.  
On March 9, 1967, the Veteran reported that in the week 
prior, he witnessed over 300 prisoners tortured in an old 
church with lizards on the walls.  On March 20, 1967, the 
Veteran wrote about supporting three battalions of "Rocks." 

In the present case, medical evidence of record clearly shows 
that the Veteran has a DSM-IV diagnosis of PTSD, and two 
different VA examiners have related the Veteran's PTSD to his 
claimed in-service stressors.  Further, the Veteran's 
reported stressors were found to be of sufficient intensity 
to cause PTSD.  These reported stressors include: exposure to 
mortar fire and small arms fire; witnessing the aftermath of 
an attack on a police chief and his wife near Tuhi Wah on 
February 22, 1967; witnessing Captain Kelly set the homes of 
local people on fire; witnessing torture of 300 Vietcong 
prisoners in an old church, witnessing torture of prisoners 
on March 10, 1967 and on September 21, 1967; witnessing a 
prisoner thrown out of a helicopter; and seeing a Vietcong 
prisoner who had lost his legs.  The issue that remains is 
whether there is sufficient evidence of record to verify any 
of the Veteran's reported stressors.  

The Board finds that there is sufficient objective evidence 
to verify the Veteran's exposure to mortar attacks on 
February 1, 1967.  At the time of the Veteran's August 2004 
VA examination, he identified exposure to mortar attacks and 
small artillery fire as one of his stressors.  This stressor 
was noted by the VA examiner, and was found to be sufficient 
to produce a diagnosis of PTSD.  Other non-verified stressors 
reported during this examination were also found to be 
sufficient to produce a diagnosis of PTSD.  The Veteran's 
personal diary shows that he wrote about being directly 
involved in a mortar attack on February 1, 1967.  The Board 
notes that the Veteran reported to the August 2004 VA 
examiner that he kept a diary in service.  This was prior to 
initial adjudication of the Veteran's claim.  The JSRRC 
verified that on February 1, 1967, Battery A, 5th Battalion, 
27th Artillery received a total of 15 mortar rounds on 
February 1, 1967.   

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his physical proximity to, or 
firsthand experience with rocket attacks; the Veteran's 
presence with his unit at time attacks occurred corroborated 
his statement that he experienced such attacks personally.  
The Veteran in that case did not assert that his exposure to 
rocket attacks was combat related, and thus, he required 
corroboration by credible supporting evidence.  Id. at 128.  
The court noted, however, that there was nothing in the 
statue or regulations that provided that corroboration must, 
and can only be found in the service records.  Id; see also 
Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) (quoting Doran 
v. Brown, 6 Vet.App. 283, 289 (1994)).  The Court ultimately 
found that the Veteran's unit records were clearly credible 
evidence that the rocket attacks that the Veteran alleged, 
did in fact, occur.   In the current case, the Veteran 
reported exposure to mortar attacks and small arms fire in 
service, indicating that this was a common occurrence.  He 
provided independent evidence, excerpts from his diary, which 
corroborate his personal exposure or firsthand experience 
with a mortar attack and machine gun fire on February 1, 
1967.  This specific attack has been verified by the JSRRC.  
The Board notes that corroboration of every detail is not 
required.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
Board finds that there is sufficient evidence of record to 
verify the Veteran's reported stressor of being exposed to 
mortar fire and small arms fire in service.  The Board finds, 
additionally, that the Veteran's diary provides independent 
evidence which supports the occurrence of the Veteran's other 
claimed stressors relied upon by the VA examiner who 
initially diagnosed the Veteran with PTSD.  

In light of the foregoing, the Board finds that the record 
provides credible evidence supporting the occurrence of the 
Veteran's the claimed in-service stressors.  See 38 U.S.C.A. 
§ 1154(a).  "When a veteran seeks benefits and the evidence 
is in relative equipoise, the law dictates that the Veteran 
prevails." Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See 
also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2009).  

In the present case, the record reflects a diagnosis of 
depression or depressed mood secondary to PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for 
benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim).  VA treatment records dated from 2005 to 2009 reflect 
diagnoses of PTSD, PTSD with depression, major depressive 
disorder, and major depressive disorder in partial remission.  
The Veteran was noted to have moderate depressed mood at the 
time of his most recent January 2010 VA examination.  The VA 
examiner found that the Veteran's depressed mood was more 
likely than not associated with his military trauma.  The 
Board finds, based on the January 2010 VA examination report, 
that there is sufficient evidence showing that the Veteran's 
depression or depressed mood is secondary to PTSD.  

Accordingly, the Board finds that the evidence supports the 
Veteran's claim and service connection for PTSD with 
depression is warranted.  

C.  Conclusion

The Veteran has been diagnosed with PTSD due to his 
identified in-service stressors.  The Veteran's claimed 
stressor is adequately supported by objective evidence of 
record.  The Veteran's PTSD with depression is related to 
service.  Therefore, the Board concludes that the evidence 
supports a finding that the Veteran has PTSD with depression 
etiologically related to active service.  







ORDER

Service connection for PTSD with depression is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


